On Rehearing
United Security takes issue with our calculation of the amount due because it contends that Mr. Wisener’s illness in 1956 continued and extended into the confinement of May 15-June 5, 1957. This contention would make items a) and d) wrong in amount because they do not go back to 1956. The same argument is made with respect to the surgeon’s fee which we calculated from the 1957 treatment by Dr. Brannon Hubbard, Jr. United Security says that this should be reduced by $54 paid by the company to Dr. John R. Chapman for the 1956 illness.
There was evidence coming from Mr. Wisener’s testimony that the two attacks were not a continuous illness. This was sufficient to support the verdict. George Washington Life Ins. Co. of Charleston, W. Va. v. Hutchcraft, Ky., 305 S.W.2d 764.
The other contention made on rehearing is that, since the policy uses the expression “surgical dressings,” and the hospital confinement statement made out by St. Margaret’s Hospital, which statement was put in evidence by the company, shows a charge to Mr. Wisener for “surgical supplies” of $87.55, there has been no proof for any expenditure for “surgical dressings.”
Inasmuch as there are separate categories representing anesthesia, medicines, and transfusions, we think, from the record before us, the construction of surgical supplies as set forth in this “Proof of Loss” is sufficiently coextensive with “surgical dressings” as used in the policy: particularly since United Security undertook to-present no evidence whatsoever to rebut or delimit the expression set forth in the “Proof of Loss” form furnished by it in blank and filled in and sent to it from the hospital.
Thus, in Blue Bird Cab Co. v. American Fidelity & Cas. Co., 219 N.C. 788, 15 S.E.2d 295, the expression “surgical relief” in a liability policy was held to be flexible enough to include the employment of nurses; and in Olmstead v. Lamphier, 93 Conn. 20, 104 A. 488, 7 A.L.R. 542, the expression “surgical aid” in the Connecticut Workmen’s Compensation Act was held to be broad enough to include prosthetic appliances, i. e., an artificial leg.
Accordingly, the application for rehearing is overruled.
Application overruled.